DETAILED ACTION

This action is in response to the application filed on 2/26/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Claim Objections
Claim 1 is objected to because of the following informalities:  Regarding claim 1, the limitation “stoping” should be written as “stopping”.   	Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-3, 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. (US 2021/0026385) in view of Liu et al. (US Patent 10996699). 	Regarding claim 1, Park et al. discloses (see fig. 3) an electronic circuit, comprising: a first circuit (M1, SW1) configured to generate a first current (I1) and output a first voltage (V1), the first voltage being one of a voltage based on the first current (V1 is based on I1) and a first predetermined voltage (V1 is also based on VDDI); a second circuit (SW2, R4, M2) configured to generate a first output (I2) current based on the first voltage (I2 is based on V1); a first output terminal (N2) outputting the first output current to a first switching device (N2 outputs I2 as a voltage V2 to the gate of M3. See paragraph 0077); a first input terminal (input terminal of 110) having a first input signal inputted (control signals input to 110), the first input signal relating to driving and non-driving of the first switching device (control signal input to 110 is used in generating the enable signals for SW1 and SW2, which are used in generating V2, which controls the operation of M3); and a third circuit (110) configured to generate a first control signal (EN enable signal) based on the first input signal (EN is based on the input signal “control signals”), the first control signal stopping the first current (EN turning SW1 off, thus stopping the flow of I1). 	Park et al. does not disclose that the first control signal switches the first voltage to the first predetermined voltage. 	Liu et al. discloses (see fig. 1) that a first control signal (En_C) switches a first voltage (Vgate voltage being output from 30) to a first predetermined voltage (Vgate voltage being output from 34). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify circuit of Park et al. to include the features of Liu et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 2, Park et al. does not disclose a first comparator configured to compare a voltage at the first output terminal with a second predetermined voltage, wherein the third circuit is configured to generate the first control signal further based on a signal indicating a comparison result of a voltage at the first output terminal and the second predetermined voltage. 	Liu et al. discloses (see fig. 1) a first comparator (20) configured to compare a voltage at a first output terminal (Vfb) with a second predetermined voltage (Vref_out), wherein a third circuit (22) is configured to generate the first control signal (En_C) further based on a signal indicating a comparison result (output from 20) of a voltage at the first output terminal (Vfb) and the second predetermined voltage (Vref_out). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify circuit of Park et al. to include the features of Liu et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 3, Park et al. does not disclose that the third circuit is configured to generate the first control signal further based on a predetermined time relating to switching between driving and non-driving of the first switching device. 	Liu et al. discloses (see fig. 1) that a the third circuit (22) is configured to generate the first control signal (En_C) further based on a predetermined time relating to switching between driving and non-driving of a first switching device (En_C output from 22 is based on Vfb, which is based on the operational timing of switching device 24). 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify circuit of Park et al. to include the features of Liu et al. because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies.  	Regarding claim 14, Park et al. discloses (see fig. 3) the electronic circuit comprising the first switching device (M3). 	Regarding claim 16, Park et al. discloses the claimed invention except for a plurality of the electronic circuits according to claim 1. It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have a plurality of the electronic circuits according to claim 1, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. 	Therefore it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify circuit of Park et al. to include the features of having a plurality of the electronic circuits because it’s used a means to reduce unwanted operations due to transient events, thus increasing operational efficiencies. 
Allowable Subject Matter
Claims 4-13 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 	Sakaguchi (US Patent 10505438) discloses an overcurrent protection circuit and voltage regulator. 	Utsunomiya (US Patent 9812958) discloses a voltage regulator with improved overshoot and undershoot voltage compensation. 	Pham (US Patent 7936202) discloses a method and apparatus for robust mode selection with low power consumption.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY A GBLENDE whose telephone number is (571)270-5472. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Lewis can be reached on 571-272-1838. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JEFFREY A GBLENDE/Primary Examiner, Art Unit 2838